ORDER

PER CURIAM.
Husband appeals custody and visitation provisions contained in dissolution decree. The parties have two children: a daughter, seven years of age and a son, four years of age. The decree was entered after an uncontested hearing where Husband appeared without counsel. Husband appears before this court pro se.
This appeal is subject to Wife’s request for dismissal for failure of Husband to comply with Rule 84.04. There are a num*442ber of procedural deficiencies in the presentation of the appeal. However, we affirm on the merits because the sole issue in dispute involves the children. This issue was understood by wife, as evidenced in her brief; and the procedural deficiencies create no undue hardship on this court.
The custody and visitation provisions in the decree of dissolution were approved by the parties during the trial and are supported by the evidence. In accord with Rule 73.01 and Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976), we affirm.